DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 11 March 2021 has been received and made of record.  Claims 1, 11, and 20 have been amended.  Claims 10 and 19 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11 March 2021, with respect to the rejection(s) of amended claim(s) 1, 11, and 20 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carter et al. (U.S. Patent Publication 2014/0201283). The new rejection is detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11, 12, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (U.S. Patent No. 8,413,060) in view of Carter et al. (U.S. Patent Publication 2014/0201283), hereinafter Carter.
Regarding claim 1, Agrawal shows
A method, comprising: (Column 4, lines 19-25; Column 10, lines 17-23; i.e. A method performed by a viewing user device implementing a messaging service using processor and memory including program instructions.)
receiving, at an application platform, (Column 4, lines 19-25; i.e. messaging service running on viewing user device) an indication (i.e. entering into a chat/request to view a profile) that a viewing user has access to a user profile; (Column 9, lines 10-28; Column 10, lines 4-10; i.e. A viewing user may access a user profile as part of entering a chat or requesting to view a profile.)  
identifying, using a processor, (Column 10, lines 17-23; i.e. processor of viewing user device implement messaging service) a characteristic (i.e. attribute/interest) associated with the viewing user, wherein the characteristic corresponds to a most prominent interest (i.e. baseball) appearing in another user profile (i.e. user profile/account of the viewing user) associated with the viewing user; (i.e. A viewing user generates a user profile/account which contains attributes of the viewing user and highlights to apply to those attributes. (Column 4, lines 44-53; Column 8, lines 56-67) A most prominent/important attribute may be selected to be in a big font in a viewed user profile by the viewing user. (Column 7, lines 29-43 and 56-67; Fig. 4)  In order to make an attribute/interest in a big font the service must identify which attribute to make big by reading the saved viewing user profile/account.)
determining that the user profile shares an indication of the most prominent interest; (Column 5, lines 15-20; Column 6, line 47- Column 7, line 10; Fig. 4)
adjusting (i.e. using a big font) an aspect (Fig. 4; i.e. interest) of the user profile based upon the identified most prominent interest, wherein the aspect corresponds to content (i.e. interest text of baseball) associated with the interest (Column 7, lines 29-43; Fig. 4; i.e. The baseball attribute is displayed in a big font.)
presenting the user profile with the adjusted aspect to the viewing user. (Column 10, lines 11-16; Fig. 4)
However, Agrawal fails to show
wherein the adjusting comprises relocating the content to a top portion of the user profile
Carter shows 
adjusting an aspect (i.e. artifact) of the user profile (i.e. profile page) based upon the identified interest, wherein the aspect corresponds to content ([0023]) associated with the interest ([0047-0048]) and wherein the adjusting comprises relocating the content to a top portion of the user profile ([0033]; i.e. The content artifacts are relocated from a position in chronological order to the top of the stream of the user profile.)
Carter and Agrawal are considered analogous art because they involve customizing a user profile based on interests of a viewing user. Agrawal shows customizing a user profile in order to highlight content associated with an interest of the viewing user. Carter shows that such customizing may include moving the content to the top. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal to incorporate the teachings of Carter wherein the adjusting comprises relocating the content to a top portion of the user profile. Doing so highlights the artifacts that the viewing user would be most interested in.


The method of claim 1, wherein the aspect of the user profile is associated with at least one text object (i.e. interest/baseball) or media object. (Agrawal: Fig. 4; Column 7, lines 33-38)

Regarding claim 4, Agrawal in view of Carter shows all of the features with respect to claim 1 as outlined above. Agrawal in view of Carter further shows
The method of claim 1, wherein the adjusting comprises automatically adjusting the aspect of the user profile without additional user input. (Agrawal: Column 9, lines 29-40; Column 10, lines 11-15; i.e. The comparison of the attributes and the display of the adjusted user profile are performed by the viewing user’s computing device. Thereby, being done automatically by the system without additional user input.)

Regarding claim 7, Agrawal in view of Carter shows all of the features with respect to claim 1 as outlined above. Agrawal in view of Carter further shows
The method of claim 6, wherein the characteristic comprises data selected from the group consisting of a viewing user profile image, a viewing user profile page, (Agrawal: Column 4, lines 44-53; Column 8, lines 56-67; Fig. 4; i.e. The interests/attributes are selected from the viewing user profile.) and outside data associated with the viewing user. 

Regarding claim 8, Agrawal in view of Carter shows all of the features with respect to claim 1 as outlined above. Agrawal in view of Carter further shows
The method of claim 1, wherein the presenting comprises presenting the adjusted aspect to the viewing user during viewing of the user profile by the viewing user. (Agrawal: Column 3, lines 54-63)

Regarding claim 9, Agrawal in view of Carter shows all of the features with respect to claim 1 as outlined above. Agrawal in view of Carter further shows
The method of claim 1, wherein the characteristic comprises a plurality of characteristics (i.e. attributes/interests of the viewing user) and wherein the adjusting comprises selecting a characteristic from the plurality on which to base the adjusting. (Agrawal: Column 4, lines 44-53; Column 8, lines 56-67; Column 10, lines 11-16; i.e. The system selects to adjust the attributes/interests that the user has indicated in their user account/profile.) 

Regarding claim 11, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 12, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 14, this system claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 17, this system claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.
 
Regarding claim 18, this system claim comprises limitations substantially the same as those detailed in claim 9 above and is accordingly rejected on the same basis.

.

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Carter in view of Weldemariam et al. (U.S. Patent Publication 2019/0250795), hereinafter Weldemariam.
Regarding claim 3, Agrawal in view of Carter shows all of the features with respect to claim 2 as outlined above.  However, Agrawal in view of Carter fails to show
The method of claim 2, wherein the adjusting comprises adjusting at least one of the text object or the media object to another text object or another media object.  
Weldemariam shows
wherein the adjusting comprises adjusting at least one of the text object or the media object to another text object or another media object.  ([0026]; i.e. another photo of the user is selected)
Weldemariam and Agrawal in view of Carter are considered analogous art because they involve customizing a user profile based on characteristics of the viewing user.  Agrawal shows customizing a user profile in order to highlight characteristics that a viewing user would be interested in.  Weldemariam shows that the customizing may be associated with a photo the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Carter to incorporate the teachings of Weldemariam wherein the adjusting comprises adjusting at least one of the text object or the media object to another text object or another media object. Doing so provides that the user may express the appropriate persona to the viewing user. (Weldemariam: [0002])


The method of claim 1, wherein the adjusting comprises adjusting the aspect to another aspect sharing a commonality with the characteristic. 
Weldemariam shows
wherein the adjusting comprises adjusting the aspect to another aspect (i.e. photo with particular clothing attribute) sharing a commonality (i.e. clothing preference of the viewing user matches clothing photo attribute of user) with the characteristic. (Weldemariam: [0032]; [0053], lines 1-18; [0055]; [0057])
Weldemariam and Agrawal in view of Carter are considered analogous art because they involve customizing a user profile based on characteristics of the viewing user. Agrawal shows customizing a user profile in order to highlight characteristics that a viewing user would be interested in. Weldemariam shows that the customizing may be associated with a photo the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Carter to incorporate the teachings of Weldemariam wherein the adjusting comprises adjusting the aspect to another aspect sharing a commonality with the characteristic. Doing so provides that the user may express the appropriate persona to the viewing user. (Weldemariam: [0002])

Regarding claim 13, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 15, this system claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451